[Cite as Innovative Technologies Corp. v. Advanced Mgt. Technology, Inc., 2011-Ohio-5544.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

INNOVATIVE TECHNOLOGIES                                  :
CORPORATION

        Plaintiff-Appellee/                              :        C.A. CASE NO.              23819
        Cross-Appellant
v.                                                       :        T.C. NO.       2003CV3674

ADVANCED MANAGEMENT                                      :            (Civil appeal from
TECHNOLOGY, INC.                                                       Common Pleas Court)
                                                         :
        Defendant-Appellant/
        Cross-Appellee                                   :

                                                         :

                                            ..........

                                           OPINION

                         Rendered on the          28th       day of      October      , 2011.

                                            ..........

JAMES A. DYER, Atty. Reg. No. 0006824 and MICHAEL P. MOLONEY, Atty. Reg.
No. 0014668 and HEATHER DUFFEY WELBAUM, Atty. Reg. No. 0071019 and
CATHARINE D. KIDD, Atty. Reg. No. 0085427, 1900 Kettering Tower, 40 N. Main
Street, Dayton, Ohio 45423
       Attorneys for Plaintiff-Appellee/Cross-Appellant Innovative Technologies
       Corporation

BRAD S. SULLIVAN, Atty. Reg. No. 0040219, Chemed Center, Suite 1900, 255
East Fifth Street, Cincinnati, Ohio 45202

and

DAVID C. GREER, Atty. Reg. No. 0009090, 400 National City Center, 6 N. Main
Street, Dayton, Ohio 45402
       Attorneys for Defendant-Appellant/Cross-Appellee Advanced Management
       Technology, Inc.
                                                                                   2

                                    ..........

DONOVAN, J.

       {¶ 1} Defendant-appellant/cross-appellee        Advanced        Management

Technology, Inc. (hereinafter “AMTI”) appeal multiple judgments of the Montgomery

County Court of Common Pleas, General Division, overruling two motions for

summary judgment, a motion for judgment notwithstanding the verdict (“JNOV”),

and a motion for a new trial rendered in the civil suit brought against them by

plaintiff-appellee/cross-appellant Innovative Technologies Corporation (hereinafter

“ITC”). AMTI also appeals the trial court’s decision that conditionally granted its

motion for remittitur of both the compensatory and punitive damages awarded by

the jury. Lastly, AMTI appeals the trial court’s decision granting attorney’s fees to

ITC.

       {¶ 2} In its cross-appeal, ITC argues that the trial court erred when it

conditionally granted AMTI’s motion for remittitur which reduced the compensatory

damages award from $5,752,894.00 to $1,970,599.44, and the punitive damages

award from $17,000,000.00 to $5,832,974.34.

       {¶ 3} AMTI filed a timely notice of appeal with this Court on January 5, 2010.

 ITC filed a timely notice of cross-appeal on January 15, 2010.

                                             I

       {¶ 4} Plaintiff-appellee/ cross-appellant ITC is an Ohio-based government

contractor that provides onsite administrative, operational, and consulting services

primarily for the Department of the Air Force located at Wright Patterson Air Force

Base (hereinafter “WPAFB”). From May of 1995 until August 31, 2001, ITC was
                                                                                  3

under contract to provide support services to the Mobility Systems Program Office

(hereinafter “Mobility SPO”) at WPAFB. The Mobility SPO contract required ITC to

provide twenty-two civilian employees to work at WPAFB.          The Mobility SPO

contract was initially scheduled to be renewed in May of 2001.

      {¶ 5} Defendants James Silcott, Sheila Silcott, and David Nicholas

(hereinafter collectively referred to as “the individual defendants”) were employees

of ITC assigned to work on the Mobility SPO contract at WPAFB. James Silcott

was ITC’s on-site task manager for the Mobility SPO, and was described as ITC’s

“eyes and ears” for the project at WPAFB.

      {¶ 6} At the beginning of their employment, the individual defendants were

required by ITC to sign two documents, “An Agreement Covering Confidentiality,

Conflict of Interest, Noncompetition, Proprietary Rights, and Related Matters,” and

a “Full-Time At-Will Employment Agreement.” Viewed together, the agreements

required employees to maintain the confidentiality ITC’s trade secrets and

proprietary information and relinquish said information upon termination of their

employment. The agreements also restricted employees of ITC from soliciting

business from ITC’s current client base or any potential clients who were being

actively courted for business purposes for a period of six months after termination.

The agreements prohibited employees from engaging in business activities which

competed with ITC, as well as requiring the written consent of ITC in order to hire

away any ITC employees.       Lastly, the agreements prohibited employees from

accepting employment from another contractor competing for work currently being

performed by the employee for ITC.
                                                                                    4

        {¶ 7} The individual defendants formed defendant business entity Kenton

Trace Technologies, L.L.C. (hereinafter “KTT”) on April 3, 2000, while they were still

employed by ITC. Since KTT had no work history and no employees other than

the three individual defendants, the newly formed company was ineligible to enter a

bid for the Mobility SPO contract.     In order to gain the necessary credentials,

James        Silcott      secretly      approached         representatives       from

defendant-appellant/cross-appellee AMTI, a large, publicly held, government

contracting firm based in Washington, D.C. AMTI immediately expressed interest

in Silcott’s proposal as it had been attempting, albeit unsuccessfully, to win

government contracts at WPAFB.

        {¶ 8} In September of 2000, KTT and AMTI entered into a “teaming

agreement” in order to submit a bid against ITC for the Mobility SPO contract.

James Silcott promised that he could persuade the incumbent employees currently

working for ITC to leave and come work for KTT. In return, AMTI promised that it

would employ KTT as its subcontractor once it received the Mobility SPO contract.

Both AMTI and KTT believed their plan would be successful because the Air Force

would be able to retain the incumbent work force for the Mobility SPO contract.

KTT and AMTI utilized ITC’s proprietary salary information and incumbent

employee information in order to prepare a bid for the contract.

        {¶ 9} On January 30, 2001, KTT was granted a General Services

Administration (hereinafter “GSA”) schedule which permitted it to bid on various

government contracts at WPAFB, including the Mobility SPO contract held by ITC.

In March of 2001, AMTI helped KTT acquire the necessary security clearance for
                                                                                    5

employment at WPAFB.         On April 26, 2001, Silcott informed AMTI that KTT

intended to submit a bid for the Mobility SPO contract and that KTT looked forward

to working with AMTI in the future. On May 3, 2001, the individual defendants

resigned from their employment at ITC.        On May 4, 2001, the GSA formally

announced that ITC, KTT, AMTI, and H.J. Ford would receive a Request for

Proposal (hereinafter “RFP”) for the renewal of the Mobility SPO contract. An RFP

is a mechanism which provides a contractor with permission to submit a bid on a

government contract set for renewal. Although AMTI and H.J. Ford received RFPs

for the Mobility SPO contract, both companies abstained from bidding and did not

submit proposals.    As part of its bid proposal, KTT attached employee resume

authorization forms from several ITC employees who were already working for ITC

on the Mobility SPO contract.

      {¶ 10} Upon becoming aware of the actions taken by KTT, ITC filed a

complaint (2001 CV 2521) against KTT, as well as a motion for a temporary

restraining order and preliminary injunction in order to enjoin KTT from competing

for the Mobility SPO contract. Following hearings held on May 30, 2001, and June

4, 2001, the trial court issued a written decision on June 21, 2001, in which it held

that ITC’s employment agreements signed by the individual defendants were

enforceable and that the Silcotts and Nicholas had breached them. Specifically,

the trial court held that the individual defendants, while employed by ITC and for six

months after their employment had been terminated, could not compete with ITC

for a service that ITC was providing or had a contract to provide. Additionally, the

court held that once ITC’s Mobility SPO contract with WPAFB expired, the
                                                                                  6

employment agreements no longer operated to prevent the individual defendants or

other incumbent employees from going to work for a new contractor while

performing the same job. Thus, KTT was denied permission to bid on the Mobility

SPO contract, and ITC received an extension on its contract with the Air Force until

August 31, 2001.

       {¶ 11} In light of the events surrounding the May 2001 bid, officials at

WPAFB decided to issue a second RFP in August of 2001.             Since KTT was

enjoined from submitting a bid for the August 2001 RFP, AMTI again offered to hire

the company as a subcontractor if KTT promised to provide the incumbent

employees from ITC, and KTT agreed.            AMTI met with the ITC incumbent

employees and obtained their pledge to work for the KTT/AMTI team as early as

July of 2001. In August of 2001 AMTI, along with four other contractors (including

ITC), submitted bids for the Mobility SPO contract. Testimony adduced at the trial

established that AMTI utilized privileged and confidential proprietary information

provided by the individual defendants, as well as other incumbent employees from

ITC, in formulating its proposal for the Mobility SPO contract.

       {¶ 12} AMTI submitted its bid to WPAFB on August 22, 2001. On August

29, 2001, the Air Force awarded the Mobility SPO contract to AMTI. Along with the

three individual defendants, nineteen former employees of ITC went to work for

AMTI after it won the Mobility SPO contract. Ultimately, AMTI was awarded the

Mobility SPO contract for three additional option years, maintaining it until May of

2005. During the entire four-year period in which it held the Mobility SPO contract,

AMTI utilized substantially the same group of incumbent employees who had
                                                                                   7

previously worked for ITC.

      {¶ 13} On April 30, 2003, ITC filed a notice of dismissal without prejudice

pursuant to Civ. R. 41(A) in Case No. 2001 CV 2521. Less than a month later, ITC

re-filed its complaint against KTT, the Silcotts and Nicholas, as well as adding AMTI

as a defendant in the litigation after learning of the defendants’ conspiracy. On

June 22, 2004, ITC filed a motion for partial summary judgment. KTT and the

individual defendants filed a joint motion to dismiss and motion in opposition to

ITC’s motion for partial summary judgment on July 26, 2004. On February 15,

2005, the trial court issued a decision overruling KTT’s joint motion to dismiss. In

the same decision, the trial court overruled in part and sustained in part ITC’s

motion for partial summary judgment. Specifically, the court held that as a matter

of law, the individual defendants violated their employment agreements with ITC

and were faithless servants. The trial court also held that it could not determine,

as a matter of law, whether KTT misappropriated trade secrets from ITC because

genuine issues existed regarding whether the information which ITC sought to

protect constituted trade secrets under Ohio law.       Lastly, the court held that

genuine issues existed regarding ITC’s claim for tortious interference against all of

the defendants.

      {¶ 14} On November 4, 2005, ITC filed an amended complaint against AMTI,

KTT, and the individual defendants in which it made the following claims: Count I,

breach of contract and enforcement of restrictive covenants against the individual

defendants; Count II, misappropriation of trade secrets against all defendants;

Count III, disgorgement of compensation by faithless servants against the individual
                                                                                     8

defendants; Count IV, breach of contract for award of attorney’s fees against the

individual defendants; Count V, tortious interference with contracts and business

relationships against all defendants; Count VI, tortious interference with prospective

economic advantage against all defendants; Count VII, breach of fiduciary duty

against the individual defendants; Count VIII, civil conspiracy against AMTI; and

Count IX, unjust enrichment against AMTI.

       {¶ 15} ITC filed a motion for partial summary judgment on its claims for

misappropriation and tortious interference with contracts against AMTI on April 4,

2006. AMTI filed a motion for summary judgment against ITC on the same day.

In its motion, AMTI argued that ITC cannot prove as a matter of law that AMTI

proximately caused ITC to lose the Mobility SPO contract. In a decision filed on

July 13, 2006, the trial court overruled both parties’ motions.

       {¶ 16} On November 22, 2006, AMTI filed a motion for partial summary

judgment in which it again argued that ITC could not prove that the actions taken by

AMTI proximately caused ITC to lose the Mobility SPO contract. The trial court

overruled AMTI’s motion in a written decision filed on March 5, 2007. The court

found that genuine issues of material fact existed regarding whether ITC would

have retained the Mobility SPO contract “but for” the actions of AMTI.

       {¶ 17} We note that shortly before the trial began in December of 2007, the

trial court issued a decision which limited ITC to introducing evidence of lost profits

from only the base year of the Mobility SPO contract. Thus, ITC was barred from

introducing evidence of lost profits from any of the three subsequent option years

since the trial court found such evidence to be speculative insofar as the Air Force
                                                                                      9

had the sole discretion to either renew or decline to renew the Mobility SPO

contract with the winning bidder after the base year expired. We also note that the

compensatory damages portion of the trial was bifurcated from the punitive

damages portion.

        {¶ 18} The compensatory damages portion of the jury trial began on

December 10, 2007. AMTI moved for a directed verdict both at the close of ITC’s

case, as well as at the close of all of the evidence. The trial court overruled both

motions for directed verdict. After a ten-day trial, the jury rendered a verdict finding

AMTI, KTT, and the individual defendants liable for ITC’s damages.            The jury

subsequently awarded ITC $752,894.00 against AMTI for misappropriation of trade

secrets; $4,000,000.00 against AMTI for tortious interference with ITC’s contracts

with its employees; and $1,000,000.00 against AMTI for civil conspiracy for an

aggregate total of $5,752,894.00 in compensatory damages against AMTI. KTT

was found liable for $471,744.00 for misappropriation of trade secrets against ITC.

With respect to the individual defendants, the jury awarded ITC the wages and

benefits it had paid them while they were illegally conspiring with AMTI, to wit:

$128,161.40 to James Silcott; $32,928.66 to Sheila Silcott; and $90,127.38 to

David Nicholas.      AMTI moved for judgment notwithstanding the verdict on

December 31, 2007, prior to the beginning of ITC’s case on punitive damages.

The trial court overruled AMTI’s motion for JNOV on January 3, 2008. After the

punitive damages portion of the trial, AMTI was found liable for $17,000,000.00 in

punitive damages. The jury also found AMTI liable for ITC’s attorney’s fees in this

litigation.
                                                                                 10

      {¶ 19} On February 4, 2008, AMTI filed a motion for JNOV, a motion for a

new trial, and an alternative motion for vacatur or remittitur of the compensatory

and punitive damages awards. In a thorough decision filed on July 10, 2008, the

trial court overruled AMTI’s motion for JNOV and motion for new trial. However,

the trial court granted AMTI’s motion for remittitur as to both the compensatory and

punitive damages awarded by the jury, which reduced the compensatory damages

award from $5,752,894.00 to $1,970,599.44, and the punitive damages award from

$17,000,000.00 to $5,832,974.34.

      {¶ 20} A three-day hearing on attorney’s fees was held during late February

and early March of 2009. In a written decision filed on December 11, 2009, the

trial court awarded ITC $2,941,502.31 in attorney’s fees, but denied ITC’s motion

for prejudgment interest.

      {¶ 21} The instant appeal of AMTI and cross-appeal of ITC are now properly

before us.

                                             II

      {¶ 22} Because they are interrelated, AMTI’s first, second, and third

assignments of error will be discussed together as follows:

      {¶ 23} “THE TRIAL COURT ERRED IN DENYING AMTI’S MOTIONS FOR

SUMMARY JUDGMENT BECAUSE ITC FAILED TO DEMONSTRATE A GENUINE

ISSUE OF MATERIAL FACT THAT AMTI WAS THE PROXIMATE CAUSE OF ITC

NOT WINNING THE AUGUST 2001 MOBILITY SPO CONTRACT.”

      {¶ 24} “THE TRIAL COURT ERRED IN DENYING AMTI’S MOTION FOR A

DIRECTED VERDICT ON ALL CLAIMS BECAUSE ITC PRODUCED NO
                                                                                  11

EVIDENCE ON THE ESSENTIAL ELEMENT OF CAUSATION.”

      {¶ 25} “THE TRIAL COURT ERRED IN DENYING AMTI’S MOTIONS FOR

JNOV ON ALL CLAIMS BECAUSE A REASONABLE JURY COULD NOT

CONCLUDE THAT ITC PROVED CAUSATION.”

      Motions for Summary Judgement

      {¶ 26} In its first assignment, AMTI contends that the trial court erred by

overruling its two motions for summary judgment. Specifically, AMTI argues that

ITC failed in its burden of coming forward with evidence which demonstrated the

existence of a genuine issue regarding whether AMTI proximately caused the

damages sustained by ITC when it lost the bid for the Mobility SPO contract. AMTI

claims that ITC finished behind three other competitors in the bidding for the

Mobility SPO contract in August of 2001. Specifically, AMTI asserts that evidence

of the Air Force’s ranking of the candidates established that ITC would not have

won the Mobility SPO contract even if AMTI had not interfered with ITC’s incumbent

employees. Thus, AMTI argues that ITC cannot prove, as a matter of law, that

AMTI proximately caused it damages.

      {¶ 27} ITC argues that conflicting evidence existed at the time the motions for

summary judgment were filed regarding whether ITC stood behind any of the other

competitors in the ranking for the bids for the Mobility SPO contract.         More

importantly, ITC asserts that the Air Force’s main concern in accepting a bid for the

August 2001 Mobility SPO contract was that it keep the incumbent employees in

place to perform the contract. ITC further asserts that the only reason that AMTI

won the contract was because it promised the Air Force that it could provide ITC’s
                                                                                        12

incumbent workforce. Throughout the course of the litigation, ITC has consistently

maintained that it would have won the Mobility SPO contract but for AMTI’s tortious

interference with ITC’s incumbent workforce.

                                    Standard of Review

       {¶ 28} An appellate court reviews an award of summary judgment de novo.

Grafton v. Ohio Edison Co. (1996), 77 Ohio St.3d 102, 105. We apply the same

standard as the trial court, viewing the facts in the case in a light most favorable to

the non-moving party and resolving any doubt in favor of the non-moving party.

Viock v. Stowe-Woodward Co. (1983), 13 Ohio App.3d 7, 12.

       {¶ 29} Pursuant to Civil Rule 56(C), summary judgment is proper if:

       {¶ 30} “(1) No genuine issue as to any material fact remains to be litigated;

(2) the moving party is entitled to judgment as a matter of law; and (3) it appears

from the evidence that reasonable minds can come to but one conclusion, and

viewing such evidence most strongly in favor of the party against whom the motion

for summary judgment is made, that conclusion is adverse to that party.” Temple

v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327. To prevail on a motion for

summary judgment, the party moving for summary judgment must be able to point

to evidentiary materials that show that there is no genuine issue as to any material

fact, and that the moving party is entitled to judgment as a matter of law. Dresher v.

Burt (1996), 75 Ohio St.3d 280, 293. The non-moving party must then present

evidence that some issue of material fact remains for the trial court to resolve. Id.

       {¶ 31} “Causation” refers to the cause and effect relationship between

tortious conduct and a loss that must exist before liability for that loss may be
                                                                                      13

imposed. Dobran v. Franciscan Med. Ctr., 149 Ohio App.3d 455, 459,

2002-Ohio-5378.      While difficult to define, “proximate cause” is generally

established “‘where an original act is wrongful or negligent and, in a natural and

continuous sequence, produces a result [that] would not have taken place without

the act.’” Strother v. Hutchinson (1981), 67 Ohio St.2d 282, 287. It is also well

settled that because the issue of proximate cause is not open to speculation,

conjecture as to whether the breach of duty caused the particular damage is not

sufficient as a matter of law. See Townsley v. Cincinnati Gardens, Inc. (1974), 39

Ohio App.2d 5, 9.       Further, a plaintiff must establish proximate cause by a

preponderance of the evidence. See Littleton v. Good Samaritan Hosp. & Health

Ctr. (1988), 39 Ohio St.3d 86, 92.

       {¶ 32} In its merit brief, AMTI relies on two cases which it maintain support its

contention that ITC failed to establish that it would have won the Mobility SPO but

for the conduct of AMTI.          In Costaras v. Dunnerstick, Lorain App. No.

04CA008453, 2004-Ohio-6266, a teacher employed by Clearview school district

sought employment with a competing school district. Id.                 The Clearview

superintendent contacted the superintendent from the competing district and

informed him that the teacher was already employed by Clearview and therefore,

unavailable for other employment. Id. The teacher brought suit against Clearview,

alleging tortious interference with a business opportunity. Id.

       {¶ 33} The appellate court held that the trial court erred when it failed to grant

Clearview’s motion for directed verdict because the teacher failed to produce any

evidence, other than her own testimony, that she would have been awarded the
                                                                                  14

new teaching position but for the Clearview superintendent’s decision to contact the

superintendent from the other school district. Id. The court specifically found that

the teacher’s speculative testimony regarding how the prospective employer may

have reacted to the call from Clearview’s superintendent was insufficient to support

the element of proximate cause. Id.

      {¶ 34} In Technology for Energy Corp. v. Scandpower, A/S (C.A. 6, 1989),

880 F.2d 875, the Sixth Circuit Court of Appeals affirmed the district court’s

decision sustaining the defendants’ motion to dismiss pursuant to Fed.R.Civ.P. 41

finding that the plaintiff failed to prove that it probably would have been awarded a

contract but for defendants’ wrongful interference, as required under California law.

 The court concluded that its decision “prevents the plaintiff from obtaining a

‘windfall’ in the form of damages for interference with an economic opportunity

which it would not have obtained even if the defendant had done nothing wrong.”

Id.

      {¶ 35} Upon review, we conclude that the facts in Costaras and Scandpower

are distinguishable from the facts in the instant case. Initially, we note that the

holdings in Costaras and Scandpower are distinguishable. In neither case relied

upon by AMTI did the plaintiffs come forward with convincing evidence which

created a genuine issue regarding whether they would have been awarded

employment (Costaras) nor a contract (Scandpower) but for the actions of the

defendants. Herein, ITC presented sufficient facts establishing a genuine issue

regarding whether the actions of AMTI proximately caused ITC to lose the Mobility

SPO contract in August of 2001.       Although AMTI presented evidence that ITC
                                                                                  15

ranked fourth out of five bidders in the competition for the contract in August of

2001, ITC relied upon the deposition testimony of Fred Whitican, AMTI’s Dayton

Operations Manager, who stated that the continued service of ITC’s incumbent

employees was of primary concern to the Air Force when deciding to whom to

award the Mobility SPO contract after re-competing the contract in August of 2001.

While relevant to our inquiry, AMTI’s list provided by Lt. Karraker that ranks the

August of 2001 bidders is not the smoking gun which AMTI portrays to be. The list

is simply another piece of evidence to be taken into account when determining

whether AMTI is liable for ITC’s loss of the Mobility SPO contract in August of 2001.

 Moreover, we note that the testimony provided by Lt. Karraker was partially

undermined by the fact that he submitted two sworn affidavits which contain

conflicting and contradictory averments.      We also note that ITC presented

evidence that in the absence of KTT’s and AMTI’s tortious conduct prior to the first

bid in May of 2001, ITC would have been the only entity to submit a bid at that time

and would have been awarded the Mobility SPO contract, thus obviating the need

to issue a second RFP in August of 2001. Accordingly, the trial court did not err

when it overruled AMTI’s motions for summary judgment regarding the issue of

whether it proximately caused ITC to lose the Mobility SPO contract in August of

2001.

        B. Motion for Directed Verdict

        {¶ 36} As we recently stated in Stephenson v. Upper Valley Family Care,

Inc., Miami App. No. 07CA12, 2008-Ohio-2899:

        {¶ 37} “Motions for a directed verdict during trial and for a judgment
                                                                                     16

notwithstanding the verdict following trial are authorized by Civ.R. 50(A) and (B),

respectively.   ‘The test to be applied by a trial court in ruling on a motion for

judgment notwithstanding the verdict is the same test to be applied on a motion for

a directed verdict. The evidence adduced at trial and the facts established by

admissions in the pleadings and in the record must be construed most strongly in

favor of the party against whom the motion is made, and, where there is substantial

evidence to support his side of the case, upon which reasonable minds may reach

different conclusions, the motion must be denied. Neither the weight of the

evidence nor the credibility of the witnesses is for the court's determination in ruling

upon either of the above motions. McNees v. Cincinnati Street Ry. Co. (1949), 152

Ohio St. 269, 89 N.E.2d 138; Ayers v. Woodard (1957), 166 Ohio St. 138, 140

N.E.2d 401; Civ.R. 50(A) and (B).’ Posin v. A.B.C. Motor Court Hotel, Inc. (1976),

45 Ohio St.2d 271, 275.”

       {¶ 38} AMTI argues that it was entitled to a directed verdict because ITC

failed to adduce any evidence during trial that the Air Force would have awarded it

the Mobility SPO in August of 2001 but for AMTI’s conduct.              ITC, however,

contends that it did, in fact, prove that AMTI’s tortious conduct proximately caused

ITC to lose the contract. Specifically, ITC asserts that AMTI’s tortious conduct and

conspiracy with KTT and the individual defendants resulted in the Air Force’s

decision to award the Mobility SPO contract to AMTI, rather than ITC, in August of

2001, based upon AMTI’s bid promising the return of ITC’s incumbent employees.

       {¶ 39} It is undisputed that in May of 2001, only ITC and KTT submitted bids

to the Air Force for the Mobility SPO contract. We note that the Air Force invited
                                                                                  17

four or five contractors to submit bids for the Mobility SPO contract in May of 2001,

but only ITC and KTT did so. ITC argues that the remaining contractors did not

submit bids because ITC’s position as the incumbent contractor provided too strong

an advantage in the May competition.

      {¶ 40} Moreover, the evidence established that AMTI conspired with KTT for

approximately one year prior to the RFP in May of 2001, in an effort to help KTT

win the bid away from ITC. However, once the trial court enjoined KTT and the

individual defendants from competing against ITC in May of 2001, the Air Force

decided that the May RFP was “tainted” and cancelled the bid. The Air Force then

decided to re-compete the Mobility SPO contract in August of 2001. Accordingly,

ITC asserts that had AMTI not tortiously interfered with the May 2001 RFP, there

would have been no need to issue another RFP in August of 2001. ITC would

have been the sole bidder in the May competition and ostensibly would have been

awarded the contract. We also note that ITC adduced evidence that AMTI and

KTT improperly influenced the Air Force to issue the August of 2001 RFP absent

the former requirement of including the proposed employees’ resumes as part of

the bid. As a result, ITC asserts that multiple contractors who had not previously

submitted a bid in the May of 2001 RFP decided to submit bids in response to the

August of 2001 RFP.

      {¶ 41} Throughout the course of the case, ITC argued that the Air Force’s

chief concern in re-competing the Mobility SPO contract in August of 2001 was

retaining ITC’s incumbent workforce.     Accordingly, ITC asserts that without the

incumbent employees, a contractor would not stand much of a chance of winning
                                                                                     18

the Mobility SPO contract. Specifically, Carl Canter testified that it is very difficult

to be awarded a government contract over the incumbent contractor who employs

the incumbent workforce, and it does not happen very often.             Canter further

testified that ITC should have been awarded the Mobility SPO contract simply

because it was the incumbent contractor and had a strong record of past

performance with the Air Force. Anita Talwar testified that AMTI did not typically

bid against a strong incumbent.

        {¶ 42} Fred Whitican provided the following testimony at trial regarding the

necessity of being able to instantly deliver ITC’s incumbent workforce upon being

awarded the Mobility SPO contract:

        {¶ 43} “Whitican: *** We knew that Colonel Earehart and Mike Karraker and

Theresa Abney all wanted to have that same incumbent team back supporting them

the day after the [Mobility SPO] contract was awarded. So that was their intent.

You know, that’s how you win the contract, by giving the government what they

want.

        {¶ 44} “***

        {¶ 45} “ITC Counsel: So – so at this point you recognized that, really, from

your point of view, the [Air Force] didn’t care about your expertise at all. They just

wanted you to deliver the incumbents, and you believe they wanted you to deliver

KTT, right?

        {¶ 46} “Whitican: Because when I met with Mike Karraker after we won [the

Mobility SPO contract], Mike Karraker flat out told me, AMTI did not win this

contract, the [incumbent] employees won this contract for you.”
                                                                                      19

      {¶ 47} Upon review, we conclude that the trial court did not err when it

overruled AMTI’s motion for directed verdict because ITC adduced sufficient

evidence during the trial from which a reasonable person could find by a

preponderance of the evidence that AMTI proximately caused ITC to lose the

Mobility SPO contract in August of 2001 by promising the immediate availability of

ITC’s incumbent employees if it was awarded the Mobility SPO contract.

Construed in a light most favorable to ITC, the evidence adduced at trial

established that AMTI won the Mobility SPO contract because it convincingly

represented to the Air Force that it had procured commitments from ITC’s

incumbent employees in derogation of ITC’s contractual rights pursuant to the

employment contracts entered into by the incumbent personnel. Accordingly, but

for AMTI’s tortious actions in that regard, ITC would have been awarded the

Mobility SPO contract in August of 2001.

      C. Motion for JNOV

      {¶ 48} “A motion for judgment notwithstanding the verdict presents an issue

of law. Though the court does not weigh the evidence or consider the credibility of

the witnesses, the court must evaluate the evidence for its sufficiency in relation to

the legal standard governing the claim or defense which the motion involves.

Furthermore, being a finding as a matter of law, the trial court’s judgment granting

or denying the motion is reviewed on appeal de novo.” O’Day v. Webb (1972), 29

Ohio St.2d 215.

      {¶ 49} Initially, AMTI asserts that the trial court did not apply the correct legal

standard in order to assess whether it proximately caused ITC to lose the Mobility
                                                                                        20

SPO contract in August of 2001. In support of this assertion, AMTI directs us to a

portion of the trial court’s decision overruling its motion for JNOV issued on July 10,

2008, wherein the court stated as follows:

       {¶ 50} “The general rule is that a defendant’s conduct is the proximate cause

of injury or death to another if the defendant’s conduct (1) is a ‘substantial factor’ in

bringing about the harm and (2) there is no other rule of law relieving the defendant

of liability. State v. Carter, Montgomery App. No. 21820, 2007-Ohio-5570

(comparing the causation standard in criminal cases to the proximate cause

standard in civil cases).”

       {¶ 51} In light of the excerpt above, AMTI argues that the trial court

incorrectly utilized the “substantial factor” test, rather than the “but for” test, when it

determined that AMTI proximately caused ITC to lose the Mobility SPO contract in

August of 2001.      Upon review, however, it is clear that the trial court merely

inserted a description of the “substantial factor” test used in criminal cases in an

effort to compare it to the “but for” test applied in civil cases. With the exception of

that particular citation in the decision, the trial court did not mention nor attempt to

apply the “substantial factor” test when it overruled AMTI’s motion for JNOV.

       {¶ 52} In fact, the trial court clearly and unequivocally stated its reliance on

the “but for” standard when it found as follows:

       {¶ 53} “Second, reasonable minds could have found that, despite the much

higher price tag, ITC would have won the August 2001 bid but for AMTI promising

WPAFB that it could guarantee the Incumbent Employees would continue on the

project.”
                                                                                        21

       {¶ 54} Contrary to AMTI’s assertion, the trial court did not apply the

“substantial factor” test in it analysis. Rather, it is clear that the trial court properly

utilized the “but for” test in order to determine whether AMTI’s tortious acctions

proximately caused ITC to lose the Mobility SPO contract in August of 2001.

       {¶ 55} Construing the evidence most strongly in favor of the non-moving

party, ITC in this case, we find that the trial court’s decision overruling AMTI’s

motion for JNOV was supported by substantial evidence. When ITC is afforded

the benefit of all reasonable inferences from the evidence, it is clear that the trial

court did not err, and the jury’s verdict finding that AMTI proximately caused ITC to

lose the Mobility SPO contract in August of 2001 should not be set aside.

       {¶ 56} Accordingly, AMTI’s first, second, and third assignments of error are

overruled.

                                                III

       {¶ 57} Because     AMTI’s    fourth   assignment     of   error and    ITC’s    first

cross-assignment of error are interrelated, they will be discussed together as

follows:

       {¶ 58} “THE TRIAL COURT ERRED IN DENYING AMTI’S MOTION FOR A

NEW TRIAL ON ALL CLAIMS AND IN CONDITIONALLY GRANTING AMTI’S

MOTION FOR REMITTITUR.”

       {¶ 59} “THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING THAT

THE     JURY’S     COMPENSATORY              DAMAGES       VERDICTS        WERE       NOT

SUPPORTED BY COMPETENT, CREDIBLE EVIDENCE AND, ACCORDINGLY,

GRANTING AMTI’S MOTION FOR REMITTITUR.”
                                                                                     22

       {¶ 60} In its fourth assignment, AMTI contends that the trial court erred by

overruling its motion for a new trial regarding all of ITC’s claims for relief. AMTI

also argues that the trial court erred when it remitted the compensatory damages

awarded by the jury from $5,752,894.00 to $1,970,599.44.            Specifically, AMTI

argues that the remitted amount was not supported by competent and credible

evidence and should have been reduced further by the trial court. Conversely, ITC

argues that the jury’s compensatory damages verdicts were appropriate and that

the trial court erred by granting AMTI’s motion for remittitur.

       {¶ 61} Following the jury verdict, AMTI filed a motion for new trial pursuant to

Civ. R. 59(A)(6) and an alternative motion for vacatur or remittitur of the

compensatory and punitive damages awards. The trial court overruled the motion

for new trial, but granted AMTI’s request for remittitur regarding the compensatory

damages. AMTI argues that it is entitled to a new trial because the jury verdict was

not sustained by the weight of the evidence and is contrary to law. AMTI further

asserts that the trial court’s remittitur “failed to remedy the legal errors inherent in

the jury verdict” with respect to the compensatory damages award.

       {¶ 62} Whether to grant or deny a motion for a new trial rests with the sound

discretion of the trial court, and its judgment will not be disturbed absent an abuse

of discretion. Yungwirth v. McAvoy I (1972), 32 Ohio St.2d 285.           An abuse of

discretion is shown when a decision is unreasonable; that is, when there is no

sound reasoning process that would support the decision. AAA Enterprises v. River

Place Community (1990), 50 Ohio St.3d 157.

       {¶ 63} “Civ. R. 59(A)(6) authorizes the trial court to vacate a judgment and
                                                                                     23

order a new trial on a finding that the verdict on which the judgment was entered ‘is

not sustained by the weight of the evidence.’ When that claim is made, the court

must review the evidence and pass in a limited way on the credibility of the

witnesses. (Internal citations omitted). It must appear to the court that a manifest

injustice has been done and that the verdict is against the manifest weight of the

evidence. Rohde v. Farmer (1970), 23 Ohio St.3d 82.            For example, where it

appears probable that a verdict is based on false testimony, a motion for a new trial

should be granted. (Internal citations omitted). A verdict is not against the manifest

weight of the evidence merely because the judge would have decided the case

differently. (Internal citations omitted). If the jury’s verdict is supported as to each

element of the plaintiff’s case by some competent and apparently credible

evidence, a defendant’s motion for new trial should not be granted.            (Internal

citations omitted). Conversely, if evidence the defendant offered to rebut one or

more of those elements of the plaintiff’s case is competent and apparently credible,

a plaintiff’s motion should not be granted.” Bedard v. Gardner, Montgomery App.

No. 20430, 2005-Ohio-4196.

       {¶ 64} “Judgments supported by some competent, credible evidence going to

all the essential elements of the case will not be reversed by a reviewing court as

being against the manifest weight of the evidence.”         C.E. Morris Co. v. Foley

Construction Co. (1978), 54 Ohio St.2d 279, syllabus. A judgment is not against

the manifest weight of the evidence unless “[t]he court, reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether, in resolving conflicts in the evidence, the jury
                                                                                  24

clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.” Bede v. The Dayton Power &

Light Co., Montgomery App. No. 18705, 2002-Ohio-2378. In determining whether

a judgment is against the manifest weight of the evidence, there is “a presumption

that the findings of the trier-of-fact were indeed correct.” Seasons Coal Co. v. City

of Cleveland (1984), 10 Ohio St.3d 77, 80.

      {¶ 65} AMTI initially argues that a new trial should have been granted

because the jury verdict was not supported by competent and credible evidence

regarding whether but for the tortious conduct of AMTI, ITC would have won the

Mobility SPO contract.    As we thoroughly discussed in our analysis of AMTI’s

second and third assignments of error, ITC presented ample evidence during trial

from which a reasonable person could find by a preponderance of the evidence that

AMTI proximately caused ITC to lose the Mobility SPO contract in August of 2001

by promising the immediate availability of ITC’s incumbent employees if it was

awarded the Mobility SPO contract. The evidence adduced by ITC established

that the contractor who could provide the incumbent employees would be awarded

the Mobility SPO contract. ITC was the only contractor that could legally state that

it could provide the incumbent workforce in its bid to the Air Force. By essentially

stealing ITC’s incumbent employees, who were clearly a prized asset of the Air

Force, AMTI ensured that it would be awarded the Mobility SPO contract and that

ITC would lose the bid. Accordingly, we conclude that ITC adduced competent

and credible evidence which established that but for the actions of AMTI, ITC would

have won the Mobility SPO contract.
                                                                                     25

       {¶ 66} In its second argument in support of this assignment, AMTI contends

that under Civ. R. 59(A)(7), it “is entitled to a new trial on all claims because the

jury’s verdict is contrary to the trial court’s jury instructions."     Under Civ. R.

59(A)(7), a trial court can grant a new trial if the judgment rendered is contrary to

law.

       {¶ 67} AMTI argues that because the jury’s verdict was in excess of the

amount of lost profits introduced into evidence that they are entitled to a new trial.

The jury’s instructions allowed the jury to award compensatory damages in an

amount reasonably determined by (1) the actual loss, or lost profits, caused to ITC,

or (2) any unjust enrichment gained by the defendants, whichever was greater.

The amount of lost profits was to be determined by calculating how much money

ITC would have received from complete performance of the contract with Mobility

SPO, minus any costs saved, if AMTI had not interfered with the contract.

However, the jury instructions were clear in limiting the amount of lost profits to only

the base year of the Mobility SPO contract. It is undisputed that the lost profits on

the base year of the contract would have been $1,247,638.00.               Despite the

limitation on the amount of lost profits, the jury returned a verdict in the amount of

$5,752,894.00, an award $4,505,256.00 in excess of the lost profits limit. After

denying AMTI’s motion for a new trial, the trial court granted its motion for remittitur

and reduced the amount of compensatory damages to $1,970,599.44.                    ITC

accepted the remitted amount.

       {¶ 68} AMTI further asserts that because the jury disregarded the court’s

instructions in assessing damages that a new trial, and not remittitur, was the only
                                                                                    26

proper remedy. We disagree. The assessment of damages is usually entirely within

the discretion of the jury, and the court is disallowed to alter a jury’s decision.

Menda ex rel. Justin v. Springfield Radiologists, Inc, Clark App. No. 2001-CA-91,

2002-Ohio-6785.     However, "a remittitur is proper if the jury’s award is so

excessive as to appear to be the result of passion or prejudice, or if the amount

awarded is against the manifest weight of the evidence." Id. We have recognized

a four part test in allowing a court to grant remittitur, "(1) unliquidated damages are

assessed by a jury, (2) the verdict is not influenced by passion or prejudice, (3) the

award is excessive, and (4) the plaintiff agrees to the reduction in damages." Bd. of

Trustees of Sinclair Community College Dist. v. Farra, Montgomery App. No.

22886, 2010-Ohio-568.

       {¶ 69} The facts present in the instant case satisfy the test for allowing a

court to grant remittitur. First, the damages assessed here were the amount of lost

profits to ITC stemming from AMTI’s actions. This was not an assessment of a

liquidated damages award. Second, there is no evidence on the record to find that

the jury was influenced by passion or prejudice. Third, the award was excessive.

The uncontested evidence introduced at trial found ITC’s lost profits on the base

year of the Mobility SPO contract to be $1,247,638.00. Lastly, ITC agreed to the

remitted damages amount. Accordingly, the trial court was within its discretion to

remit the amount of the jury award to the damages supported by the weight of the

evidence pursuant to our ruling in Farra, and the granting of a new trial was not

appropriate in this case.

       {¶ 70} The present case is distinguishable from the Davis and Baeppler
                                                                                       27

cases cited in AMTI’s brief. In Baeppler, the Eighth District stated that it would have

awarded the defendants a new trial, had they not vacated the judgment entirely, on

a finding that the jury’s verdict was contrary to law. Baeppler v. McMahan (Apr. 13,

2000), Cuyahoga App. No. 74938, 75131, 76042. The issue with the jury verdict

in Baeppler, however, was not that the award was in excess of the evidence

presented at trial. Id. The verdict was contrary to law in Baeppler because the

damages awards were inconsistent as applied to all the defendants. Id. Because

the plaintiff had argued liability under a theory of respondeat superior, the judgment

required, by law, a finding that either the employer was not liable at all for the

actions of its employee, or that it was equally responsible. Id. Thus, a jury award

of differing damages amongst the defendants was contrary to law, and a new trial

would have been appropriate. Id. That is not at issue in the instant case. The

damages award was not inconsistent as applied to the defendants, but in excess of

the determined lost profits, making remittitur an appropriate order.

       {¶ 71} Furthermore, the circumstances in Davis that warranted a new trial on

the damages award are also not present in this case. In Davis, the Fourth District

found that the trial court abused its discretion in not granting the motion for new

trial. Davis v. Gampp (Dec. 6, 1999), Athens App. No. 98CA2596. In Davis, the

court found that the verdict form was substantively defective and, therefore,

contrary to law. Id. In instructing the jury, the trial court specifically stated that any

damage amount must be limited to twenty dollars per day, for an eleven day period.

Id. Although the maximum award could have only been $220, the jury returned an

award in the amount of $1,170.00. Id. Davis is distinguishable because the jury
                                                                                   28

was not instructed as to the exact amount it could award, but was told to make

reasonable approximation as to the amount of damages. Moreover, unlike Davis,

the trial court in the instant case had the power to remedy the jury’s excessive

award by remitting the damages amount which was accepted by ITC. Therefore, a

new trial was not necessary to correct the amount of compensatory damages

awarded by the jury.

      {¶ 72} In its next argument, AMTI argues that the judgment was contrary to

the court’s instructions because the jury awarded duplicative compensatory

damages. In the alternative, AMTI contends that it is entitled to further remittitur

because the remitted amount is contrary to law.

      {¶ 73} Initially, we note that the remittitur ordered by the trial court on the

jury’s award of compensatory damages was proper given the court’s finding that

there was no evidentiary basis for the jury’s original award of $5,752,894.00.

Specifically, the trial court found that ITC was limited to presenting evidence of its

lost profits for the base year of the Mobility SPO contract since the evidence of

damages for the years following the base year of the contract was too speculative.

It is undisputed that the lost profits for the base year of the contract were

$1,247,638.00, as testified to by Joseph Springer, ITC’s expert.

      {¶ 74} Moreover, the trial court instructed the jury several times that it could

not award duplicative damages.      Despite the admonition, the jury awarded ITC

$5,752,894.00 in compensatory damages.              Finding that this award was

unsupported by the evidence, as well as the information in the verdict forms, the

trial court remitted the amount of compensatory damages to $1,970,599.44. We
                                                                                        29

note that the final jury instructions read by the trial court state as follows:

       {¶ 75} “Lost profits are calculated by deciding what ITC would probably have

received from performing the contract for the Mobility SPO had Defendants not

committed their wrongful acts. From this sum, you should subtract the amount, if

any, of variable costs that ITC saved by not performing the contract for the Mobility

SPO. With respect to lost future profits, ITC’s evidence need only be reasonable,

not specific.”

       {¶ 76} In light of the portion of the instructions regarding lost future profits, it

is understandable that the jury may have attempted to compensate ITC for the

profits it would have generated after performing the base year of the Mobility SPO

contract, assuming, of course, that ITC was awarded the contract for the following

years. That could explain the additional four million dollars the jury awarded to ITC

in compensatory damages against AMTI. The verdict forms are inconclusive in

this regard. Nevertheless, in a pre-trial ruling, the trial court expressly limited ITC

to presenting evidence of its lost profits for only the base year of the Mobility SPO

contract since the court considered the evidence of damages for the years following

the base year to be too speculative. We note that the jury instructions stated as

follows:

       {¶ 77} “*** Because every contract year for the Mobility SPO beyond the

base year was a discretionary option by the government, ITC’s damages are limited

to the lost profits it would have earned on the base year of the Mobility SPO

contract.”

       {¶ 78} The jury instructions further state in pertinent part:
                                                                                    30

       {¶ 79} “While ITC asserted three separate claims against AMTI, ITC has

asserted a single form of injury of lost profits or unjust enrichment, whichever is

greater. *** If you find, however, that ITC has satisfied its burden of proof on any of

its claims, it would be entitled to a single award of damages ***.”

       {¶ 80} Contrary to AMTI’s assertions, the trial court’s remitted compensatory

damages award did not contain any duplicative sums. In light of the trial court’s

pre-trial rulings, as well as the plain language in the jury instructions, the jury was

limited to the value in lost profits for base year of the Mobility SPO contract

regarding the assessment of compensatory damages against AMTI.

       {¶ 81} That limitation, however, did not affect the jury’s assessment of

compensatory damages against KTT for misappropriation of trade secrets. The

jury was specifically instructed that “ITC [was] entitled to recover compensatory

damages that may include: (1) the actual loss to ITC proximately caused by the

misappropriation; or (2) the amount gained by AMTI and/or KTT from its wrongful

use of ITC’s trade secrets, whichever is greater.” Accordingly, the jury was free to

assess separate compensatory damages against KTT without regard to the Mobility

SPO contract base year limitation on compensatory damages against AMTI. A

distinct basis, therefore, clearly exists for the jury’s $471,744.00 award against KTT

to ITC, and the amount was not duplicative of any sums assessed against AMTI in

compensatory damages.

       {¶ 82} Thus, the trial court properly remitted the amount of compensatory

damages for which there was no evidentiary basis presented at trial.

       {¶ 83} Using the verdict forms completed by the jury as a guide, the trial court
                                                                                  31

calculated the remitted compensatory damages as follows:

       {¶ 84} “ITC’s lost profits, as testified to by Springer = $1,247,638.00

       {¶ 85} “+

       {¶ 86} “Damages attributed to KTT, imputed to AMTI as a result of civil

conspiracy = $471,744.00

       {¶ 87} “+

       {¶ 88} “Damages attributed to the individual defendants (disgorgement of

salaries), imputed to AMTI as a result of civil conspiracy = $251,217.44

       {¶ 89} “= $1,970,599.44 (Total Remitted Compensatory Damages Awarded

by trial court).”

       {¶ 90} AMTI, however, argues that it is entitled to further remittitur because

the trial court’s remitted award improperly imputed the damages awarded against

KTT to AMTI when the jury did not find that a civil conspiracy existed between AMTI

and KTT.      To establish a claim of civil conspiracy, a plaintiff must prove (1) a

malicious combination, (2) involving two or more persons, (3) causing injury to

person or property, and (4) the existence of an unlawful act independent from the

conspiracy itself. Werthmann v. DONet, Inc., Montgomery App. No. 20814,

2005-Ohio-3185, ¶93. “The malice portion of the tort is ‘that state of mind under

which a person does a wrongful act purposely, without a reasonable or lawful

excuse, to the injury of another.’” Gibson v. City Yellow Cab Co. (Feb. 12, 2001),

Summit App. No. 20167 (citations omitted). To recover for civil conspiracy, the

plaintiff must suffer actual damages. Reno v. City of Centerville, Montgomery App.

No. 20078, 2004-Ohio-781, ¶33; see Danis v. Great Am. Ins. Co., 159 Ohio App.3d
                                                                                       32

119, 133, 2004-Ohio-6222.

       {¶ 91} In support of it argument, AMTI draws our attention to Juror

Interrogatories nine and ten, which state in pertinent part:

       {¶ 92} “9, if you find by the greater weight of the evidence that AMTI engaged

in a civil conspiracy with individual defendants or ITC’s employees to cause ITC

harm, again, you have a yes or no answer. ***

       {¶ 93} “10, civil conspiracy, do you find that AMTI’s engagement in civil

conspiracy with individual defendants or ITC’s employees to cause ITC harm was

the proximate cause of ITC’s damages. ***”

       {¶ 94} Specifically, AMTI argues that neither interrogatory asked the jurors to

decide whether AMTI engaged in a civil conspiracy with KTT, only the individual

defendants.    Therefore, AMTI contends that it could not be held jointly and

severally liable for damages attributed to KTT for civil conspiracy. AMTI, however,

ignores the effect of Juror Interrogatory 14, as well as a portion of the jury

instructions referencing joint and several liability in regards to civil conspiracy.

       {¶ 95} Juror Interrogatory 14 states in pertinent part:

       {¶ 96} “14, state the amount of compensatory damages sustained by ITC, if

any, from its loss of the contract that occurred as a result of AMTI’s civil conspiracy

with the other defendants. ***”

       {¶ 97} ITC argues that the “other defendants” discussed in this interrogatory

refer to KTT and the individual defendants. Accordingly, it was not unreasonable

for the jury to find that AMTI was jointly and severally liable for the $471,744.00 in

compensatory damages attributed to KTT for civil conspiracy. This interpretation is
                                                                                      33

further strengthened by the jury instructions which state in pertinent part:

       {¶ 98} “If you find that AMTI conspired with KTT and/or the individual

defendants, AMTI will be jointly and severally liable for the damages KTT and the

individual defendants owe ITC. This means that while the individual defendants

and KTT will still be liable for any damages they caused ITC to incur, AMTI will also

be liable for the damages incurred by the other defendants’ acts.”

       {¶ 99} Thus, we conclude that it was neither unreasonable nor contrary to

law for the trial court to include in its remitted compensatory damages award

against AMTI the $471,744.00 attributed to KTT for civil conspiracy.           The jury

correctly found, based on the jury instructions and interrogatories, that AMTI

conspired with KTT, and that AMTI was, therefore, liable for damages awarded

against KTT.

       {¶ 100} Lastly, AMTI argues that it is entitled to further remittitur because the

remitted award erroneously imputes disgorgement of wages and benefits paid to

the individual defendants to AMTI. Specifically, AMTI argues that the individual

defendants’ disgorgement cannot be attributed to AMTI as part of a conspiracy

because the jury determined that the individual defendants caused ITC zero dollars

in damages as a result of the conspiracy. We disagree.

       {¶ 101} The instruction for civil conspiracy broadly states that if the jury found

that “AMTI conspired with KTT and/or the individual defendants, AMTI will be jointly

and severally liable for the damages KTT and the individual defendants owe ITC.”

Ultimately, the jury found that the individual defendants were collectively liable to

ITC in the amount of $251,217.44. Pursuant to the jury instructions, AMTI is jointly
                                                                                     34

and severally liable to ITC for that amount. While AMTI correctly observed that

disgorgement is a penalty imposed for unfaithful performance, it does not cite any

authority in support of its argument that it cannot be held jointly and severally liable

for the individual defendants’ disgorgement of compensation.

       {¶ 102} In a civil conspiracy, the acts of co-conspirators are attributable to

one another. Williams v. Aetna Fin. Co. (1998), 83 Ohio St.3d 464. Moreover, a

co-conspirator may be liable for both compensatory and punitive damages resulting

from the conspiracy.    Accordingly, the trial court did not err when it added the

individual defendants’ disgorged wages and benefits to the amount of

compensatory damages for which AMTI was jointly and severally liable.1

       {¶ 103} AMTI’s fourth assignment of error is overruled, as is ITC’s first

cross-assignment of error.

                                              IV

       {¶ 104} Because they are interrelated, AMTI’s fifth assignment of error and

ITC’s second cross-assignment of error will be discussed together:

       {¶ 105} “THE    TRIAL    COURT’S      REMITTED      AWARD       OF    PUNITIVE

DAMAGES IS UNCONSTITUTIONALLY EXCESSIVE AND VIOLATES OHIO’S

LIMITS ON PUNITIVE DAMAGES.”

       {¶ 106} “THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING THAT


         1
           We note that although the trial court specifically found that AMTI was
  jointly and severally liable for the tortious actions of KTT and the individual
  defendants, the court did not include the information in the general verdict
  required in a jury action pursuant to R.C. 2307.22 and R.C. 2307.23 regarding
  the percentages of tortious conduct attributable to the various defendants.
  AMTI, however, did not object to the trial court’s omission at any stage during the
                                                                                   35

THE JURY’S PUNITIVE DAMAGES VERDICT WAS NOT SUPPORTED BY

COMPETENT, CREDIBLE EVIDENCE AND, ACCORDINGLY, GRANTING AMTI’S

MOTION FOR REMITTITUR.”

      {¶ 107} In its fifth assignment, AMTI contests the trial court’s remitted

punitive damages award as unconstitutionally excessive and violative of Ohio’s

legal standards governing punitive damages. We disagree.

      {¶ 108} Initially, we note that the assessment of damages lies “so thoroughly

within the province of the [trier of fact] that a reviewing court is not at liberty to

disturb the [trier of fact’s] assessment” absent an affirmative finding of passion and

prejudice, or a finding that the award is manifestly excessive or inadequate.

Moskovitz v. Mt. Sinai Med. Ctr., 69 Ohio St.3d 638, 655, 1994-Ohio-324. A new

trial may be granted due to “excessive or inadequate damages, appearing to have

been given under the influence of passion or prejudice.”            Civ.R. 59(A)(4).

Whether to grant or deny a motion for a new trial rests with the sound discretion of

the trial court, and its judgment will not be disturbed absent an abuse of discretion.

Yungwirth v. McAvoy I (1972), 32 Ohio St.2d 285. An abuse of discretion is shown

when a decision is unreasonable; that is, when there is no sound reasoning

process that would support the decision. AAA Enterprises v. River Place

Community (1990), 50 Ohio St.3d 157.

      {¶ 109} The U.S. Supreme Court has held that punitive damages awards

violate due process when the awards can be characterized as “grossly excessive”

in relation to the state’s legitimate interest in punishing unlawful conduct and


  instant litigation. Accordingly, AMTI has waived any error in this regard.
                                                                                  36

deterring its repetition. Wightman v. Consolidated Rail Corp., 86 Ohio St.3d 431,

439, 1999-Ohio-119. The U.S. Supreme Court identified three “guideposts” to be

used when determining whether punitive damages awards are unconstitutionally

excessive: “1) the degree and reprehensibility of the defendant’s conduct; 2) the

disparity between the actual or potential harm suffered by the plaintiff and the

punitive damages award; and 3) the difference between the punitive damages

awarded by the jury and the civil penalties authorized or imposed in comparable

cases.”   Blust   v.   Lamar   Advertising   Co.,   Montgomery App.     No.   19942,

2004-Ohio-2433, quoting State Farm Mut. Auto Ins. Co. v. Campbell (2003), 538

U.S. 408, 418, 123 S.Ct. 1513, 155 L.Ed.2d 585; BMW of N. Am., Inc. v. Gore

(1996), 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809.

      {¶ 110} “The degree of reprehensibility of the defendant is ‘[p]erhaps the

most important indicium of the reasonableness of a punitive damages award.’”

Winner Trucking, Inc. v. Victor L. Dowers & Assoc., Darke App. No. 1695,

2007-Ohio-3447, quoting BMW, 517 U.S. at 575. In assessing the reprehensibility

of the conduct in question, courts are to consider five factors: “1) whether the harm

caused was physical as opposed to economic; 2) whether the tortious conduct

evinced a reckless disregard of the health or safety of others; 3) whether the target

of the conduct had financial vulnerability; 4) whether the conduct involved repeated

actions or was an isolated incident; and 5) whether the harm was the result of

intentional malice, trickery, deceit, or mere accident.” State Farm, 538 U.S. at 419.

“The existence of any one of these factors weighing in favor of a plaintiff may not

be sufficient to sustain a punitive damages award; and the absence of all them
                                                                                     37

renders any award suspect.” Id.

       {¶ 111} It is in the area of reprehensibility that AMTI fares most poorly. The

trial court found that four of the five reprehensibility factors existed in the instant

case which justified a substantial award of punitive damages. First, the trial court

found that the harm evinced by AMTI against ITC was clearly economic rather than

physical. While the court found that no evidence was presented which related to

the personal safety of ITC or its employees, it found that AMTI’s tortious conduct

evinced a reckless disregard for ITC’s rights with respect to the employment

contracts with its incumbent employees, as well as ITC’s rights with respect to the

expectation of privacy for their trade secrets. Upon review, we agree with the trial

court that while the first factor was not present, AMTI sufficiently disregarded ITC’s

rights in order to meet the second reprehensibility factor.

       {¶ 112} With respect to the third factor, the trial court found that ITC

presented sufficient evidence of financial vulnerability. Canter testified that bidding

for government contracts is very competitive and that it is difficult to get “invited to

the dance.” By tortiously interfering with ITC’s incumbent employees and unfairly

winning the contract, AMTI guaranteed that ITC would not be awarded the Mobility

SPO contract, thereby reducing the ability of a private contractor to generate

income.    ITC adduced evidence which established that it lost approximately

one-third of its business as a result of AMTI’s tortious conduct. Arguably more

important to ITC was the loss of twenty-two of its highly skilled and valuable

employees.    “Although the present case undisputedly presents economic rather

than physical harm, cases involving economic injury nonetheless may warrant an
                                                                                  38

award of substantial punitive damages when the harm is committed ‘intentionally

through affirmative acts of misconduct or when the party is financially vulnerable.’”

Am. Chem. Soc. v. Leadscope, Franklin App. No. 08AP-1026, 2010-Ohio-2725,

quoting Gore, 517 U.S. at 576.

      {¶ 113} As for the fourth factor, the trial court found that AMTI’s tortious

conduct in the instant case was not an isolated incident.      In fact, AMTI had a

history of engaging in unfair and deceptive business practices dating back to 1998

involving the unauthorized use of a competitor’s incumbent employees to gain an

improper advantage in bidding for government contracts.          Specifically, AMTI

represented to the Federal Aviation Administration that it could supply employees

from Overlook Systems Technology if it was awarded the contract. AMTI v. Fed.

Aviation Admin. (C.A.D.C., 2000), 211 F.3d 633, 634-634. Overlook, however, had

not agreed to certain labor rates proposed by AMTI. Id. at 635. AMTI, therefore,

had no basis to claim that it could provide Overlook’s incumbent employees. Id.

AMTI was awarded the contract, but the FAA later determined that AMTI’s

representations regarding Overlook were unauthorized and reopened the bid. Id.

      {¶ 114} After AMTI won the second bid and was awarded the contract, it

initiated litigation against Overlook. AMTI v. Overlook Sys. Technology, Inc., Va.

Cir. No. 177962. Overlook counterclaimed against AMTI for breach of contract,

tortious interference with contract, statutory business conspiracy, and fraud. Id.

The jury ultimately found in favor of Overlook regarding all of its claims and

awarded it compensatory and punitive damages. Id. The judgment in Overlook put

AMTI on notice that its corporate practice involving interfering with another
                                                                                    39

company’s incumbent employees was improper and illegal.                Despite this

revelation, AMTI proceeded to conspire with KTT and the individual defendants to

ensure that ITC lost the Mobility SPO contract in order to tortiously acquire it for

themselves. Accordingly, we find that the fourth reprehensibility factor was met.

      {¶ 115} Regarding the fifth and final factor, the evidence adduced at trial

supports a finding that AMTI’s conduct involved intentional malice, trickery, and

deceit. In conjunction with KTT and the individual defendants, AMTI designed and

implemented a plan to obtain ITC’s trade secrets and incumbent employees in

order to win a government contract away from ITC. Clearly, this was no mere

accident on AMTI’s part. Additional evidence, including emails between KTT and

employees at AMTI establish that AMTI was aware that its actions with respect to

ITC’s incumbent employees was improper. In fact, the bulk of evidence presented

by ITC was premised upon AMTI’s intentional deceptive acts, which were initiated

in an effort to ensure that ITC lost and AMTI won the Mobility SPO contract. We

also note that during the punitive damages phase of the trial after AMTI had been

found liable, Talwar, Hooper, and Whitican still asserted that neither AMTI nor any

of its employees had done anything wrong.       Significantly, Talwar and Whitican

both testified that AMTI still has a policy of obtaining proprietary information

regarding competitors’ incumbent employees in order to gain an unfair advantage in

the bidding process for government contracts.

      {¶ 116} Four of the five reprehensibility factors exist in the instant case.

Therefore, an award of punitive damages was proper. Now, we must determine

whether the trial court’s decision to order a remittitur of the punitive damages was
                                                                                     40

proper, and if so, whether the remitted amount satisfies due process.

       {¶ 117} As we recently stated in Winner Trucking, Inc. v. Victor L. Dowers &

Assoc., Darke App. No. 1695, 2007-Ohio-3447:

       {¶ 118} “There is no magic formula for determining the proper amount of

punitive damages. Rather, the amount that should be awarded is the amount that

best accomplishes the twin aims of punishment and deterrence as to that

defendant. ‘We do not require, or invite, financial ruination of a defendant that is

liable for punitive damages.    While certainly a higher award will always yield a

greater punishment and greater deterrent, the punitive damages award should not

go beyond what is necessary to achieve its goals. The law requires an effective

punishment, not a draconian one.’ [Dardinger v. Anthem Blue Cross & Blue Shield,

98 Ohio St.3d 77, 2002-Ohio-7113, 178].”

       {¶ 119} Upon this record, we find that the trial court did not err when it found

that the punitive damages awarded by the jury were “unconstitutionally excessive,”

and remitted the amount of damages from $17,000,000.00 to $5,832,974.34.

Although AMTI’s actions in the instant case were particularly egregious, the jury’s

award of $17,000,000.00 was clearly excessive. No evidence exists on the record,

however, to support a finding that the jury was motivated by passion or prejudice,

and ITC accepted the trial court’s remittitur of the punitive damages award. We

conclude that the trial court did not abuse its discretion when it granted AMTI’s

motion for remittitur.

       {¶ 120} After ordering remittitur, the trial court noted that the jury apparently

used a 2.96:1 ratio for determining the original award of compensatory and punitive
                                                                                       41

damages, to wit: $5,752,894.00 in compensatory damages and $17,000,000.00 in

punitive damages. Utilizing the same ratio, the trial court remitted the damages to

$1,970,599.44 in compensatory and $5,832,974.34 in punitive damages.

       {¶ 121} AMTI argues that the remitted damages award is still excessive and

a 1:1 ratio between compensatory and punitive damages is the maximum award

that is constitutionally permitted. In support of its argument, AMTI relies on two

cases from the Sixth Circuit Court of Appeals for the proposition that no greater

than a 1:1 ratio between compensatory and punitive damages is constitutionally

permissible when the compensatory damages award is substantial. Bach v. First

Union Natl. Bank (C.A.6, 2007), 486 F.3d 150 (ordering a remittitur of a

$2,628,600.00 punitive damages award to $400,000.00 where the compensatory

award was $400,000.00); Clark v. Chrysler Corp. (C.A.6, 2006), 436 F.3d 594

(ordering a remittitur of a $3,000,000.00 punitive damages award to $471,258.26

where the compensatory award was $235,629.26). We note that AMTI incorrectly

asserts that the damages ratio in Clark was 1:1. Rather, the Sixth Circuit found

that an award ratio of 2:1 was acceptable for due process purposes. Clark, 436

F.3d at 608.

       {¶ 122} Bach involved a bank that continued to report unfavorable credit

information regarding an elderly widow even after she contacted the bank and

informed it that the information was inaccurate. Bach, 486 F.3d 150, 155. We note

that the Sixth Circuit only found that two of the five reprehensibility factors existed in

Bach. Id.   Specifically, the court found that the bank did not act “with reckless

disregard for the health and safety of others,” engage in repeated instances of
                                                                                   42

misconduct, nor act with “intentional malice.” Id. The court acknowledged that the

“absence of these factors substantially undercuts [the widow’s] attempts to justify

the size of the punitive damages in this case.” Id.

       {¶ 123} In Clark, the court found only one of the five reprehensibility factors

weighed in favor of a large punitive damages award where a design defect in an

automobile was found to have proximately caused the death of the driver. 436 F.3d

at 605. We note that the Clark court found that Chrysler’s negligent conduct did

not “replicate [any] prior transgressions,” but was an isolated incident. Id. at 604.

Moreover, the court found that Chrysler did not act with intentional malice, trickery

or deceit, and did not intend to harm the decedent. Id. at 605. Accordingly, the

court further held that the factors viewed as a whole indicate that defendant’s

“conduct was not sufficiently reprehensible to support such a large punitive damage

award.” Id. at 605.

       {¶ 124} In State Farm, the U.S. Supreme Court declined to impose a

bright-line ratio which a punitive damages award cannot exceed, “but noted ‘that

few awards exceeding a single-digit ratio between punitive and compensatory

damages, to a significant degree, will satisfy due process.’” 538 U.S. at 425. We

recently approved a $35,000.00 punitive damages award against a car dealership,

even though the compensatory damages award was only $4,776.00. Smith v. GMC,

168 Ohio App.3d 336, 347, 2006-Ohio-4283. Therein, we stated as follows:

       {¶ 125} “The ratio of punitive damages to the total actual injury suffered is

less than 8 to 1. Finally, we conclude that the large punitive damage award is

appropriate in order to deter Walker from future conduct of the kind that occurred in
                                                                                    43

this case.”

       {¶ 126} In the instant case, four of the five reprehensibility factors are

present. Specifically, AMTI essentially conspired to steal a lucrative government

contract by promising the Air Force that it could deliver a competitor’s incumbent

employees. AMTI engaged in this tortious conduct even after being put on notice

by the prior judgment in Overlook that its actions were illegal. “[E]vidence that a

defendant has repeatedly engaged in prohibited conduct while knowing or

suspecting that it was unlawful would provide relevant support for an argument that

strong medicine is required to cure the defendant’s disrespect for the law.” Gore,

517 U.S. at 576-77. The evidence established that AMTI acted with intentional

malice and fully intended to harm ITC.       ITC lost one-third of its business and

twenty-two of its employees as a direct result of AMTI’s tortious conduct. AMTI

never acknowledged that its conduct was illegal, nor did it acknowledge that it

would refrain from said conduct in the future. In fact, Whitican testified that “that’s

the way business is done at [WPAFB] ***.” Accordingly, the trial court did not err

when it awarded ITC the remitted punitive damages award of $5,832,974.34. In

light of AMTI’s knowing and intentional tortious conduct, a substantial punitive

damages award is appropriate, and a 2.96:1 ratio for determining the award of

punitive and compensatory damages is not unconstitutionally excessive. Such an

award is necessary in order to deter AMTI from future conduct of the kind engaged

in here.

       {¶ 127} AMTI’s fifth assignment of error is overruled, as is ITC’s second

cross-assignment of error.
                                                                                       44

                                               V

       {¶ 128} AMTI’s sixth assignment of error is as follows:

       {¶ 129} “IF THE PUNITIVE DAMAGES AWARD IS NOT REMITTED, THEN

THE    TRIAL     COURT      ABUSED      ITS    DISCRETION        IN   AWARDING     ITC

$2,941,502.31 IN ATTORNEYS’ FEES AND COSTS.”

       {¶ 130} In its final assignment, AMTI argues that the trial court abused its

discretion when it awarded ITC’s counsel $2,941,502.31 in attorneys’ fees because

the prior punitive damages award of $5,832,974.34 was sufficient to compensate

ITC for its attorneys’ fees and serve as a deterrent to any future tortious conduct.

       {¶ 131} We review the trial court’s decision to award attorney fees under an

abuse of discretion standard. Bittner v. Tri-County Toyota, Inc. (1991), 58 Ohio

St.3d 143, 146. “When awarding reasonable attorney fees pursuant to R.C.

1345.09(F)(2), the trial court should first calculate the number of hours reasonably

expended on the case times an hourly fee, and then may modify that calculation by

application of the factors listed in DR 2-106(B).” Id. at 145. Furthermore, “[i]t is

well settled that where a court is empowered to award attorney fees by statute, the

amount of such fees is within the sound discretion of the trial court. Unless the

amount of fees determined is so high or so low as to shock the conscience, an

appellate court will not interfere.” Id. at 146.

       {¶ 132} In support of its argument, AMTI relies on Toole v. Cooke (May, 6,

1999), Franklin App. No. 98AP-486 (abrogated on other grounds), wherein the

Tenth District Court of Appeals affirmed the trial court’s decision refusing to award

attorneys’ fees notwithstanding the jury’s verdict in favor of such an award.
                                                                                    45

Specifically, the court of appeals observed that the punitive damages award was

$250,000.00 and constituted more than half of the plaintiff’s total verdict amount. Id.

 Accordingly, the court held that the punitive damages would compensate the

plaintiff for her attorneys’ fees and have the appropriate deterrent effect on the

defendants. Id.

       {¶ 133} Contrary to AMTI’s assertion, while the Ohio Supreme Court has

stated that an award of punitive damages is grounds for an award of attorneys’

fees, it did not state that it is a substitute for such an award. Am. Chem. Soc. v.

Leadscope, 2010-Ohio-2725, at ¶ 86; citing Galmish v. Cicchini, 90 Ohio St.3d 22,

35, 2000-Ohio-7. In Leadscope, a recent case from the Tenth District, the court of

appeals affirmed an award of $7,900,000.00 in attorneys’ fees, despite the fact that

$26,500,000.00 had already been awarded in compensatory and punitive damages.

Id. at ¶ 10, 11.

       {¶ 134} After a lengthy hearing on attorneys’ fees and pre-judgment interest,

the trial court found that ITC’s counsel submitted $2,529,011.25 in attorneys’ fees

in connection with the time expended on the case after AMTI was named a

defendant in the case on May 23, 2003.         The trial court also found that ITC’s

counsel was entitled to $412,491.06 in costs associated with the litigation. Upon

review, the trial court held that the fees and costs presented by ITC’s counsel were

reasonable in light of the duration and complexity of the litigation. The trial court

noted that the case involved several complex legal issues “which required extensive

discovery, analysis, and skilled attorneys to accomplish the same.”              Most

importantly, the trial court held that AMTI failed to rebut the presumption that an
                                                                                   46

award of attorneys’ fees was required to compensate ITC and deter AMTI. As

previously noted, AMTI’s conduct was particularly egregious, a fact of which the trial

court was clearly cognizant. After a thorough review of the record, we conclude

that the trial court did not abuse its discretion by awarding attorneys’ fees in the

instant case.

      {¶ 135} AMTI’s sixth assignment of error is overruled.

                                             VI

      {¶ 136} All of AMTI’s and ITC’s assignments and cross-assignments of error
having been overruled, the judgment of the trial court is affirmed.

                                    ..........

GRADY, P.J. and FAIN, J., concur.

Copies mailed to:

James A. Dyer
Michael P. Moloney
Heather Duffey Welbaum
Catharine D. Kidd
Brian S. Sullivan
David C. Greer
Hon. Mary L. Wiseman